DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 6/16/2021.  As directed by the amendment, claim 29 has been amended. Claims 25-34 and 36-38 are pending in the instant application, where claims 25-28, 31-34 and 36-38 remain withdrawn in response to a restriction requirement.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn.

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the invention uses a carrier other than steam, or that the composition is specifically a dry composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Because the claims currently lack these limitations argued by Applicant, and . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nishino et al. (US 4,419,302; hereinafter "Nishino") (as evidenced by the instant specification).
Regarding claim 29, Nishino discloses an aerosol drug delivery device (Fig. 1; abstract, col. 3, lines 66-68) comprising: 
a housing (container 1) defining an airway (from gas charge port 5 through vaporising chamber 13 to discharge port 6); 
a drug supply unit (comprising heating unit 13) disposed in the airway (Fig. 1) that is configured to heat a drug composition ([a]s liquid 12, there can be used most of various liquid such as…drugs, col. 3, lines 66-68) disposed on an exterior surface (the liquid/drug is present within/on liquid sucking-up member 10, which is disposed on the exterior surface of the heating unit 13, see Fig. 1) of a thermally conductive substrate (commercially available heating wires and heating bands made of Ni-Cr, Fe-Cr, FE-CR-Al, Fe-Cr-Al-y, and stainless steel, col. 6, lines 14-42) to a temperature sufficient to vaporize the drug composition (col. 6, lines 10-12); 
the exterior surface of the thermally conductive substrate comprising a thermally conductive surface structure (coating 20, or dual-layer coating 21, 22) (Figs. 12-13; col. 6, lines 26-59); and 
a drug composition ([a]s liquid 12, there can be used most of various liquid such as…drugs, col. 3, lines 66-68) disposed on the thermally conductive surface structure (the liquid/drug is within liquid sucking-up member 10, which is disposed on the exterior surface of the heating unit 13, see Fig. 1, and thus on the thermally conductive surface structure that surrounds heating unit 13 as seen in Figs. 12-13), 
wherein the thermally conductive surface structure is configured to form liquid droplets of the drug composition prior to volatilization of the drug composition having a median diameter less than a median diameter of liquid droplets formed on the surface of the substrate without the thermally conductive surface structure (the coating of thermally conductive particles of Nishino is configured as claimed, as evidenced by instant paras [0025-30], which indicate that such a coating of particles provides the instant functionality, see also Nishino col. 6, lines 27-36).  
 aerosol drug delivery device of claim 29 wherein the surface structure (20, 21, 23) is three dimensional (Figs. 12-13).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785